Exhibit 10.1

CARMAX, INC.

2002 STOCK INCENTIVE PLAN

(AS AMENDED AND RESTATED JUNE 25, 2012)

1. Purpose. The purpose of this CarMax, Inc. 2002 Stock Incentive Plan (the
“Plan”) is to further the long term stability and financial success of CarMax,
Inc. (the “Company”) by (a) attracting and retaining key employees of the
Company through the use of stock incentives and (b) encouraging ownership in the
Company by members of the Company’s Board of Directors. It is believed that
ownership of Company Stock will stimulate the efforts of those employees upon
whose judgment and interest the Company is and will be largely dependent for the
successful conduct of its business. It is also believed that Incentive Awards
granted to employees and directors under this Plan will strengthen their desire
to remain with the Company and will further the identification of those
employees’ and directors’ interests with those of the Company’s shareholders.

2. Definitions. As used in the Plan, the following terms have the meanings
indicated:

 

(a) “Act” means the Securities Exchange Act of 1934, as amended.

 

(b) “Applicable Withholding Taxes” means the minimum aggregate amount of
federal, state and local income and payroll taxes that the Company is required
by applicable law to withhold in connection with any Incentive Award.

 

(c) “Board” means the Board of Directors of the Company.

 

(d) “Change of Control” means the occurrence of either of the following events:
(i) any individual, entity or group (as defined in Section 13(d)(3) of the Act)
becomes, or obtains the right to become, the beneficial owner (as defined in
Rule 13(d)(3) under the Act) of Company securities having 20% or more of the
combined voting power of the then outstanding securities of the Company that may
be cast for the election of directors to the Board of the Company (other than as
a result of an issuance of securities initiated by the Company in the ordinary
course of business); or (ii) as the result of, or in connection with, any cash
tender or exchange offer, merger or other business combination, sale of assets
or contested election, or any combination of the foregoing transactions, the
persons who were directors of the Company before such transactions shall cease
to constitute a majority of the Board or of the board of directors of any
successor to the Company.

 

(e) “Code” means the Internal Revenue Code of 1986, as amended. A reference to
any provision of the Code shall include reference to any successor or
replacement provision of the Code.

 

(f) “Committee” means the committee appointed by the Board as described under
Section 15.

 

(g) “Company” means CarMax, Inc., a Virginia corporation.



--------------------------------------------------------------------------------

(h) “Company Stock” means the common stock of the Company. In the event of a
change in the capital structure of the Company, the shares resulting from such a
change shall be deemed to be Company Stock within the meaning of the Plan.

 

(i) “Company Stock Award” means an award of Company stock made without any
restrictions.

 

(j) “Date of Grant” means the date on which an Incentive Award is granted by the
Committee.

 

(k) “Disability” or “Disabled” means, as to an Incentive Stock Option, a
disability within the meaning of Code Section 22(e)(3), and, as to a Restricted
Stock Unit, a disability within the meaning of Code Section 409A(a)(2)(C). As to
all other forms of Incentive Awards, the Committee shall determine whether a
disability exists and such determination shall be conclusive.

 

(l) “Fair Market Value” means, for any given date, the fair market value of the
Company Stock as of such date, as determined by the Committee on a basis
consistently applied based on actual transactions in Company Stock on the
exchange on which it generally has the greatest trading volume.

 

(m) “Incentive Award” means, collectively, the award of an Option, Stock
Appreciation Right, Company Stock Award, Restricted Award or Performance
Compensation Award under the Plan.

 

(n) “Incentive Stock Option” means an Option intended to meet the requirements
of, and qualify for favorable federal income tax treatment under, Code
Section 422.

 

(o) “Maturity Date” means, with respect to a Restricted Stock Unit, the date
upon which all restrictions set forth in Section 6(b) with respect to such
Restricted Stock Unit have lapsed or been removed pursuant to Section 6(g) or
Section 6(h).

 

(p) “Negative Discretion” means the discretion authorized by the Plan to be
applied by the Committee to eliminate or reduce the size of a Performance
Compensation Award in accordance with Section 10(d)(iv) of the Plan; provided,
that, the exercise of such discretion would not cause the Performance
Compensation Award to fail to qualify as “performance-based compensation” under
Section 162(m) of the Code.

 

(q) “Nonstatutory Stock Option” means an Option that does not meet the
requirements of Code Section 422 or, even if meeting the requirements of Code
Section 422, is not intended to be an Incentive Stock Option and is so
designated.

 

(r) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Act.

 

(s) “Option” means a right to purchase Company Stock granted under Section 7 of
the Plan, at a price determined in accordance with the Plan.

 

2



--------------------------------------------------------------------------------

(t) “Parent” means, with respect to any corporation, a parent of that
corporation within the meaning of Code Section 424(e).

 

(u) “Participant” means any employee or director who receives an Incentive Award
under the Plan.

 

(v) “Performance Compensation Award” means any Incentive Award designated by the
Committee as a Performance Compensation Award pursuant to Section 10 of the
Plan.

 

(w) “Performance Criteria” means the criterion or criteria that the Committee
shall select for purposes of establishing the Performance Goal(s) for a
Performance Period with respect to any Performance Compensation Award under the
Plan. The Performance Criteria that will be used to establish the Performance
Goal(s) shall be based on the attainment of specific levels of performance of
the Company and shall be limited to the following: pre-tax income; net income;
basic or diluted earnings per share; net revenues; comparable store unit sales
(new and/or used); total vehicle unit sales (new and/or used); market share;
gross profit; profit margin; cash flow; expense ratios; return on assets; return
on invested capital; return on equity; stock price; market capitalization; and
total shareholder return, each as determined in accordance with generally
accepted accounting principles, where applicable, as consistently applied by the
Company and adjusted to the extent permitted under Section 162(m) of the Code,
to omit the effects of extraordinary items, the gain or loss on the disposal of
a business segment, unusual or infrequently occurring events and transactions,
accruals for Incentive Awards under the Plan and cumulative effects of changes
in accounting principles. The foregoing criteria may relate to the Company, one
or more of its Subsidiaries or one or more of its or their divisions or units,
or any combination of the foregoing, and may be applied on an absolute basis
and/or be relative to one or more peer group companies or indices, or any
combination thereof, all as the Committee shall determine.

 

(x) “Performance Formula” means, for a Performance Period, the one or more
objective formulas applied against the relevant Performance Goal to determine,
with regard to the Performance Compensation Award of a particular Participant,
whether all, some portion but less than all, or none of the Performance
Compensation Award has been earned for the Performance Period.

 

(y) “Performance Goals” means, for a Performance Period, the one or more goals
established by the Committee for the Performance Period based upon the
Performance Criteria. The Committee is authorized at any time during the first
90 days of a Performance Period (or, if longer or shorter, within the maximum
period allowed under Section 162(m) of the Code), or at any time thereafter (but
only to the extent the exercise of such authority after such period would not
cause the Performance Compensation Awards granted to any Participant for the
Performance Period to fail to qualify as “performance-based compensation” under
Section 162(m) of the Code), in its sole discretion, to adjust or modify the
calculation of a Performance Goal for such Performance Period to the extent
permitted under Section 162(m) of the Code.

 

3



--------------------------------------------------------------------------------

(z) “Performance Period” means the one or more periods of time, as the Committee
may select, over which the attainment of one or more Performance Goals will be
measured for the purpose of determining a Participant’s right to and the payment
of a Performance Compensation Award.

 

(aa) “Restricted Award” means, collectively, the award of Restricted Stock or
Restricted Stock Units.

 

(bb) “Restricted Stock” means Company Stock awarded upon the terms and subject
to the restrictions set forth in Section 6.

 

(cc) “Restricted Stock Unit” means an award granted upon the terms and subject
to the restrictions and limitations set forth in Section 6 that entitles the
holder to receive a payment equal to the Fair Market Value of a share of Company
Stock on the Maturity Date.

 

(dd) “Rule 16b-3” means Rule 16b-3 adopted pursuant to Section 16(b) of the Act.
A reference in the Plan to Rule 16b-3 shall include a reference to any
corresponding rule (or number redesignation) of any amendments to Rule 16b-3
adopted after the effective date of the Plan’s adoption.

 

(ee) “Stock Appreciation Right” means a right to receive amounts from the
Company awarded upon the terms and subject to the restrictions set forth in
Section 8.

 

(ff) “Subsidiary” means any business entity (including, but not limited to, a
corporation, partnership or limited liability company) of which a company
directly or indirectly owns one hundred percent (100%) of the voting interests
of the entity unless the Committee determines that the entity should not be
considered a Subsidiary for purposes of the Plan. If a company owns less than
one hundred percent (100%) of the voting interests of the entity, the entity
will be considered a Subsidiary for purposes of the Plan only if the Committee
determines that the entity should be so considered. For purposes of Incentive
Stock Options, Subsidiary shall be limited to a subsidiary within the meaning of
Code Section 424(f).

 

(gg) “Substitute Awards” means Incentive Awards granted or shares of Company
Stock issued by the Company in assumption of, or in substitution or exchange
for, awards previously granted, or the right or obligation to make future
awards, in each case, by a company acquired by the Company or any Subsidiary or
with which the Company or any Subsidiary combines.

 

(hh) “10% Shareholder” means a person who owns, directly or indirectly, stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or any Parent or Subsidiary of the Company. Indirect
ownership of stock shall be determined in accordance with Code Section 424(d).

 

4



--------------------------------------------------------------------------------

3. General. Incentive Awards may be granted under the Plan in the form of
Options, Stock Appreciation Rights, Company Stock Awards, Restricted Awards and
Performance Compensation Awards. Options granted under the Plan may be Incentive
Stock Options or Nonstatutory Stock Options. The provisions of the Plan
referring to Rule 16b-3 shall apply only to Participants who are subject to
Section 16 of the Act.

4. Number of Shares of Company Stock.

(a) Subject to Section 14 of the Plan, there shall be reserved for issuance
under the Plan an aggregate of 49,200,000 shares of Company Stock, which shall
be authorized, but unissued shares.

(b) Subject to Section 14 of the Plan, no more than 3,000,000 shares of Company
Stock may be allocated to the Incentive Awards that are granted to any one
Participant during any single calendar year.

(c) Shares of Company Stock that have not been issued under the Plan and that
are allocable to Incentive Awards or portions thereof that expire or otherwise
terminate unexercised may again be subjected to an Incentive Award under the
Plan. Similarly, if any shares of Restricted Stock issued pursuant to the Plan
are reacquired by the Company as a result of a forfeiture of such shares
pursuant to the Plan, such shares may again be subjected to an Incentive Award
under the Plan.

(d) For purposes of determining the number of shares of Company Stock that are
available for Incentive Awards under the Plan, such number shall include the
number of shares of Company Stock under an Incentive Award tendered by a
Participant (either by actual delivery or attestation) or retained by the
Company in payment of the exercise price of an Option or SAR, or Applicable
Withholding Taxes.

(e) Incentive Awards shall reduce the number of shares of Company Stock
available for Incentive Awards under the Plan only to the extent such Incentive
Awards are paid in shares of Company Stock, as opposed to payment in cash or
other consideration.

(f) Substitute Awards shall not reduce the shares of Company Stock authorized
for grant under the Plan or the applicable limitations for grant to a
Participant under Section 4(b). Additionally, in the event that a company
acquired by the Company or any Subsidiary or with which the Company or any
Subsidiary combines has shares available under a pre-existing plan approved by
shareholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Incentive Awards under the Plan and shall not reduce the shares of Company Stock
authorized for grant under the Plan; provided that Incentive Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not Participants
prior to such acquisition or combination.

 

5



--------------------------------------------------------------------------------

5. Eligibility.

(a) All present and future employees and directors of the Company (or any Parent
or Subsidiary of the Company, whether now existing or hereafter created or
acquired) shall be eligible to receive Incentive Awards under the Plan. The
Committee shall have the power and discretion, as provided in Section 15, to
select which employees and directors shall receive Incentive Awards and to
determine for each such Participant the terms and conditions, the nature of the
award and the number of shares or units to be allocated to each Participant as
part of each Incentive Award.

(b) The grant of an Incentive Award shall not obligate the Company or any Parent
or Subsidiary of the Company to pay a Participant any particular amount of
remuneration, to continue the employment of the Participant after the grant or
to make further grants to the Participant at any time thereafter.

6. Company Stock Awards and Restricted Awards.

(a) Whenever the Committee deems it appropriate to grant a Company Stock Award,
notice shall be given to the Participant stating the number of shares of Company
Stock for which the Company Stock Award is granted. This notice may be given in
writing or in electronic form and shall be the award agreement between the
Company and the Participant. A Company Stock Award may be made by the Committee
in its discretion without cash consideration.

(b) Whenever the Committee deems it appropriate to grant a Restricted Award,
notice shall be given to the Participant stating the number of shares of
Restricted Stock or number of Restricted Stock Units for which the Restricted
Award is granted and the terms and conditions to which the Restricted Award is
subject. This notice may be given in writing or in electronic form and shall be
the award agreement between the Company and the Participant. A Restricted Award
may be made by the Committee in its discretion without cash consideration.

(c) A Restricted Award issued pursuant to the Plan shall be subject to the
following restrictions:

(i) None of such shares or units may be sold, assigned, transferred, pledged,
hypothecated, or otherwise encumbered or disposed of until the restrictions on
such shares or units shall have lapsed or shall have been removed pursuant to
paragraph (h) or (i) below.

(ii) The restrictions on such shares or units must remain in effect for a period
of no less than one year from the Date of Grant, except as provided under
paragraph (h) or (i) in the case of Disability, retirement, death or a Change in
Control.

(iii) If a Participant ceases to be employed by the Company or a Parent or
Subsidiary of the Company, the Participant shall forfeit to the Company any
Restricted Awards, the restrictions on which shall not have lapsed or shall not
have been removed pursuant to paragraph (h) or (i) below, on the date such
Participant shall cease to be so employed.

 

6



--------------------------------------------------------------------------------

(iv) The Committee may establish such other restrictions on such shares or units
that the Committee deems appropriate, including, without limitation, events of
forfeiture and performance requirements for the vesting of awards.

(d) Upon the acceptance by a Participant of an award of Restricted Stock, such
Participant shall, subject to the restrictions set forth in paragraph (c) above,
have all the rights of a shareholder with respect to the shares of Restricted
Stock subject to such award of Restricted Stock, including, but not limited to,
the right to vote such shares of Restricted Stock and the right to receive all
dividends and other distributions paid thereon. Certificates, if any,
representing Restricted Stock shall bear a legend referring to the restrictions
set forth in the Plan and the Participant’s award agreement. If shares of
Restricted Stock are issued without certificates, notice of the restrictions set
forth in the Plan and the Participant’s Award Agreement must be given to the
shareholder in the manner required by law.

(e) Each Restricted Stock Unit shall entitle the Participant, on the Maturity
Date, to receive from the Company an amount equal to the Fair Market Value on
the Maturity Date of one share of Company Stock subject to any limitations or
enhancements on such value as the Committee may set forth in the notice of the
Restricted Stock Unit award.

(f) The manner in which the Company’s obligation arising on the Maturity Date of
a Restricted Stock Unit shall be paid and date of payment shall be determined by
the Committee and shall be set forth in the Participant’s Restricted Stock Unit
agreement. The Committee may provide for payment in Company Stock or cash or a
fixed combination of Company Stock and cash, or the Committee may reserve the
right to determine the manner of payment at the time the payment is made. Shares
of Company Stock issued as payment for a Restricted Stock Unit shall be valued
at Fair Market Value on the Maturity Date subject to any limitations or
enhancements on such value as the Committee may set forth in the notice of the
Restricted Stock Unit award.

(g) A Participant receiving an award of Restricted Stock Units shall not possess
any rights of a shareholder with respect to the Restricted Stock Units and shall
be entitled to receive payments equivalent to dividends and other distributions
paid on shares of Company Stock only to the extent set forth in the Restricted
Stock Unit agreement.

(h) The Committee shall establish as to each Restricted Award the terms and
conditions upon which the restrictions set forth in paragraph (c) above shall
lapse. Such terms and conditions may include, without limitation, the lapsing of
such restrictions as a result of the Disability, death or retirement of the
Participant or the occurrence of a Change of Control.

(i) Notwithstanding the forfeiture provisions of paragraph (c)(iii) above, the
Committee may at any time, in its sole discretion, accelerate the time at which
any or all restrictions will lapse or remove any and all such restrictions.

 

7



--------------------------------------------------------------------------------

(j) Each Participant shall agree at the time his Company Stock Award and/or
Restricted Award is granted, and as a condition thereof, to pay to the Company
or make arrangements satisfactory to the Company regarding the payment to the
Company of, Applicable Withholding Taxes. Until such amount has been paid or
arrangements satisfactory to the Company have been made, no stock certificates
free of a legend reflecting the restrictions set forth in paragraph (c) above
shall be issued to such Participant for Restricted Stock. If Restricted Stock is
being issued to a Participant without the use of a stock certificate, the
restrictions set forth in paragraph (c) shall be communicated to the shareholder
in the manner required by law. As an alternative to making a cash payment to the
Company to satisfy Applicable Withholding Taxes for an award of Company Stock or
Restricted Stock, if the grant so provides, or the Committee by separate action
so permits, the Participant may elect to (i) deliver shares of Company Stock or
(ii) have the Company retain that number of shares of Company Stock that would
satisfy all or a specified portion of the Applicable Withholding Taxes. Any such
election shall be made only in accordance with procedures established by the
Committee. The Committee has the express authority to change any election
procedure it establishes at any time. Applicable Withholding Taxes attributable
to Restricted Stock Units may be withheld from the payment by the Company to the
Participant for such Restricted Stock Units.

7. Options.

(a) Whenever the Committee deems it appropriate to grant Options, notice shall
be given to the Participant stating the number of shares for which Options are
granted, the exercise price per share, whether the Options are Incentive Stock
Options or Nonstatutory Stock Options, the extent, if any, to which Stock
Appreciation Rights are granted, and the conditions to which the grant and
exercise of the Options are subject, including any performance-based vesting
conditions, as the Committee acting in its complete discretion deems consistent
with the terms of the Plan. This notice may be given in writing or in electronic
form and shall be the stock option agreement between the Company and the
Participant.

(b) The exercise price of shares of Company Stock covered by an Incentive Stock
Option shall be not less than 100% of the Fair Market Value of such shares on
the Date of Grant; provided that if an Incentive Stock Option is granted to an
employee who, at the time of the grant, is a 10% Shareholder, then the exercise
price of the shares covered by the Incentive Stock Option shall be not less than
110% of the Fair Market Value of such shares on the Date of Grant.

(c) The exercise price of shares of Company Stock covered by a Nonstatutory
Stock Option shall be not less than 100% of the Fair Market Value of such shares
on the Date of Grant. No Nonstatutory Stock Option may be exercised after ten
years from the Date of Grant.

(d) Options may be exercised in whole or in part at such times as may be
specified by the Committee in the Participant’s stock option agreement; provided
that the exercise provisions for Incentive Stock Options shall in all events not
be more liberal than the following provisions:

(i) No Incentive Stock Option may be exercised after the first to occur of:

(x) Ten years (or, in the case of an Incentive Stock Option granted to a 10%
Shareholder, five years) from the Date of Grant,

 

8



--------------------------------------------------------------------------------

(y) Three months following the date of the Participant’s termination of
employment with the Company and any Parent or Subsidiary of the Company for
reasons other than death or Disability; or

(z) One year following the date of the Participant’s termination of employment
by reason of death or Disability.

(ii) Except as otherwise provided in this paragraph, no Incentive Stock Option
may be exercised unless the Participant is employed by the Company or a Parent
or Subsidiary of the Company at the time of the exercise and has been so
employed at all times since the Date of Grant. If a Participant’s employment is
terminated other than by reason of death or Disability at a time when the
Participant holds an Incentive Stock Option that is exercisable (in whole or in
part), the Participant may exercise any or all of the then exercisable portion
of the Incentive Stock Option (to the extent exercisable on the date of
termination) within three months after the Participant’s termination of
employment. If a Participant’s employment is terminated by reason of his
Disability at a time when the Participant holds an Incentive Stock Option that
is exercisable (in whole or in part), the Participant may exercise any or all of
the then exercisable portion of the Incentive Stock Option (to the extent
exercisable on the date of Disability) within one year after the Participant’s
termination of employment. If a Participant’s employment is terminated by reason
of his death at a time when the Participant holds an Incentive Stock Option that
is exercisable (in whole or in part), the then exercisable portion of the
Incentive Stock Option may be exercised (to the extent exercisable on the date
of death) within one year after the Participant’s death by the person to whom
the Participant’s rights under the Incentive Stock Option shall have passed by
will or by the laws of descent and distribution.

(iii) An Incentive Stock Option, by its terms, shall be exercisable in any
calendar year only to the extent that the aggregate Fair Market Value
(determined at the Date of Grant) of the Company Stock with respect to which
Incentive Stock Options are exercisable for the first time during the calendar
year does not exceed $100,000 (the “Limitation Amount”). Incentive Stock Options
granted under the Plan and all other plans of the Company and any Parent or
Subsidiary of the Company shall be aggregated for purposes of determining
whether the Limitation Amount has been exceeded. The Committee may impose such
conditions as it deems appropriate on an Incentive Stock Option to ensure that
the foregoing requirement is met. If Incentive Stock Options that first become
exercisable in a calendar year exceed the Limitation Amount, the excess Options
will be treated as Nonstatutory Stock Options to the extent permitted by law.

(e) The Committee may, in its discretion, grant Options that by their terms
become fully exercisable upon a Change of Control notwithstanding other
conditions on exercisability in the stock option agreement.

(f) Notwithstanding the foregoing, an Option agreement may provide that if on
the last day of the term of an Option the Fair Market Value of one share of
Company Stock exceeds the exercise price of the Option, the Participant has not
exercised the Option and the Option has not

 

9



--------------------------------------------------------------------------------

expired, the Option shall be deemed to have been exercised by the Participant on
such day with payment made by withholding shares of Company Stock otherwise
issuable in connection with the exercise of the Option. In such event, the
Company shall deliver to the Participant the number of shares of Company Stock
for which the Option was deemed exercised, less the number of shares of Company
Stock required to be withheld for the payment of the total purchase price and
Applicable Withholding Taxes; any fractional share of Company Stock shall be
settled in cash.

8. Stock Appreciation Rights.

(a) Whenever the Committee deems it appropriate, Stock Appreciation Rights may
be granted in connection with all or any part of an Option, either concurrently
with the grant of the Option or, if the Option is a Nonstatutory Stock Option,
by an amendment to the Option at any time thereafter during the term of the
Option. Stock Appreciation Rights may be exercised in whole or in part at such
times and under such conditions as may be specified by the Committee in the
Participant’s stock option agreement. The following provisions apply to all
Stock Appreciation Rights that are granted in connection with Options:

(i) Stock Appreciation Rights shall entitle the Participant, upon exercise of
all or any part of the Stock Appreciation Rights, to surrender to the Company
unexercised that portion of the underlying Option relating to the same number of
shares of Company Stock as is covered by the Stock Appreciation Rights (or the
portion of the Stock Appreciation Rights so exercised) and to receive in
exchange from the Company an amount equal to the excess of (x) the Fair Market
Value on the date of exercise of the Company Stock covered by the surrendered
portion of the underlying Option over (y) the exercise price of the Company
Stock covered by the surrendered portion of the underlying Option. The Committee
may limit the amount that the Participant will be entitled to receive upon
exercise of the Stock Appreciation Right.

(ii) Upon the exercise of a Stock Appreciation Right and surrender of the
related portion of the underlying Option, the Option, to the extent surrendered,
shall not thereafter be exercisable.

(iii) The Committee may, in its discretion, grant Stock Appreciation Rights in
connection with Options which by their terms become fully exercisable upon a
Change of Control, which Stock Appreciation Rights shall only be exercisable
following a Change of Control. The underlying Option may provide that such Stock
Appreciation Rights shall be payable solely in cash. The terms of the underlying
Option shall provide that the value of the Company Stock shall be calculated
based on the Fair Market Value of the Company Stock on the day of exercise.

(iv) Subject to any further conditions upon exercise imposed by the Committee, a
Stock Appreciation Right shall be exercisable only to the extent that the
related Option is exercisable, and shall expire no later than the date on which
the related Option expires.

 

10



--------------------------------------------------------------------------------

(v) A Stock Appreciation Right may only be exercised at a time when the Fair
Market Value of the Company Stock covered by the Stock Appreciation Right
exceeds the exercise price of the Company Stock covered by the underlying
Option.

(b) Whenever the Committee deems it appropriate, Stock Appreciation Rights may
be granted without related Options. The terms and conditions of the award shall
be set forth in a Stock Appreciation Rights agreement between the Company and
the Participant in written or electronic form and may include performance-based
vesting conditions, as the Committee deems appropriate. The following provisions
apply to all Stock Appreciation Rights that are granted without related Options:

(i) Stock Appreciation Rights shall entitle the Participant, upon the exercise
of all or any part of the Stock Appreciation Rights, to receive from the Company
an amount equal to the excess of (x) the Fair Market Value on the date of
exercise of the Company Stock covered by the surrendered Stock Appreciation
Rights over (y) the Fair Market Value on the Date of Grant of the Company Stock
covered by the Stock Appreciation Rights. The Committee may limit the amount
that the Participant may be entitled to receive upon exercise of the Stock
Appreciation Right.

(ii) Stock Appreciation Rights shall be exercisable, in whole or in part, at
such times as the Committee shall specify in the Participant’s Stock
Appreciation Rights agreement.

(c) The manner in which the Company’s obligation arising upon the exercise of a
Stock Appreciation Right shall be paid shall be determined by the Committee and
shall be set forth in the Participant’s stock option agreement (if the Stock
Appreciation Rights are related to an Option) or Stock Appreciation Rights
agreement. The Committee may provide for payment in Company Stock or cash, or a
fixed combination of Company Stock or cash, or the Committee may reserve the
right to determine the manner of payment at the time the Stock Appreciation
Right is exercised. Shares of Company Stock issued upon the exercise of a Stock
Appreciation Right shall be valued at their Fair Market Value on the date of
exercise.

9. Method of Exercise of Options and Stock Appreciation Rights.

(a) Options and Stock Appreciation Rights may be exercised by the Participant by
giving notice of the exercise to the Company, stating the number of shares the
Participant has elected to purchase under the Option or the number of Stock
Appreciation Rights he has elected to exercise. In the case of a purchase of
shares under an Option, such notice shall be effective only if accompanied by
the exercise price in full paid in cash; provided that, if the terms of an
Option so permit, or the Committee by separate action so permits, the
Participant may (i) deliver shares of Company Stock (valued at their Fair Market
Value on the date of exercise) in satisfaction of all or any part of the
exercise price (either by actual delivery or attestation), (ii) to the extent
permitted under applicable laws and regulations, deliver a properly executed
exercise notice together with irrevocable instructions to a broker to exercise
all or part of the Option, sell a sufficient number of shares of Company Stock
to cover the exercise price, Applicable Withholding Taxes (if required by the
Committee) and other costs and expenses associated with such sale and deliver
promptly the amount necessary to pay the exercise price and any

 

11



--------------------------------------------------------------------------------

Applicable Withholding Taxes or (iii) request that the Company reduce the number
of shares of Company Stock issued by the number of shares having an aggregate
Fair Market Value equal to the aggregate exercise price. The Participant shall
not be entitled to make payment of the exercise price other than in cash unless
provisions for an alternative payment method are included in the Participant’s
stock option agreement or are agreed to in writing by the Company with the
approval of the Committee prior to exercise of the Option.

(b) The Company may place on any certificate representing Company Stock issued
upon the exercise of an Option or a Stock Appreciation Right any legend deemed
desirable by the Company’s counsel to comply with federal or state securities
laws, and the Company may require of the participant a customary written
indication of his investment intent. Until the Participant has made any required
payment, including any Applicable Withholding Taxes, and has had issued to him a
certificate for the shares of Company Stock acquired, he shall possess no
shareholder rights with respect to the shares.

(c) Each Participant shall agree as a condition of the exercise of an Option or
a Stock Appreciation Right to pay to the Company Applicable Withholding Taxes,
or make arrangements satisfactory to the Company regarding the payment to the
Company of such amounts. Until Applicable Withholding Taxes have been paid or
arrangements satisfactory to the Company have been made, no stock certificate
shall be issued upon the exercise of an Option or a Stock Appreciation Right.

As an alternative to making a cash payment to the Company to satisfy Applicable
Withholding Taxes if the Option or Stock Appreciation Rights agreement so
provides, or the Committee by separate action so provides, a Participant may
elect to (i) deliver shares of Company Stock or (ii) have the Company retain
that number of shares of Company Stock that would satisfy all or a specified
portion of the Applicable Withholding Taxes. Any such election shall be made
only in accordance with procedures established by the Committee.

(d) Notwithstanding anything herein to the contrary, if the Company is subject
to Section 16 of the Act, Options and Stock Appreciation Rights shall always be
granted and exercised in such a manner as to conform to the provisions of Rule
16b-3.

10. Performance Compensation Awards

(a) The Committee shall have the authority, at the time of grant of any
Incentive Award described in this Plan (other than Options and Stock
Appreciation Rights granted with an exercise price equal to or greater than the
Fair Market Value per share of Company Stock on the Grant Date), to designate
such Incentive Award as a Performance Compensation Award in order to qualify
such Incentive Award as “performance-based compensation” under Section 162(m) of
the Code.

(b) The Committee will, in its sole discretion, designate within the first 90
days of a Performance Period (or, if longer or shorter, within the maximum
period allowed under Section 162(m) of the Code) which Participants will be
eligible to receive Performance Compensation Awards for such Performance Period.
However, the designation of Participant eligibility to receive an Incentive
Award for a Performance Period shall not in any manner entitle the

 

12



--------------------------------------------------------------------------------

Participant to receive payment for any Performance Compensation Award for such
Performance Period. The determination as to whether or not such Participant
becomes entitled to payment for any Performance Compensation Award shall be
decided solely in accordance with the provisions of this Section 10. Designation
of Participant eligibility to receive an Incentive Award for a particular
Performance Period shall not require designation of Participant eligibility to
receive an Incentive Award in any subsequent Performance Period and designation
of one person as a Participant eligible to receive an Incentive Award shall not
require designation of any other person as a Participant eligible to receive an
Incentive Award in such period or in any other period.

(c) With regard to a particular Performance Period, the Committee shall have
sole discretion to select the length of such Performance Period, the type(s) of
Performance Compensation Awards to be issued, the Performance Criteria that will
be used to establish the Performance Goal(s), the kind(s) and/or level(s) of the
Performance Goal(s) that is (are) to apply and the Performance Formula. Within
the first 90 days of a Performance Period (or, if longer or shorter, within the
maximum period allowed under Section 162(m) of the Code), the Committee shall,
with regard to the Performance Compensation Awards to be issued for such
Performance Period, exercise its discretion with respect to each of the matters
enumerated in the immediately preceding sentence of this Section 10(c) and
record the same in writing.

(d) Payment of Performance Compensation Awards

(i) Condition to Receipt of Payment. Unless otherwise provided in the applicable
award agreement, a Participant must be employed by the Company on the last day
of a Performance Period to be eligible for payment related to a Performance
Compensation Award for such Performance Period.

(ii) Limitation. A Participant shall be eligible to receive payment related to a
Performance Compensation Award only to the extent that: (A) the Performance
Goals for such period are achieved; and (B) the Performance Formula as applied
against such Performance Goals determines that all or some portion of such
Participant’s Performance Compensation Award has been earned for the Performance
Period.

(iii) Certification. Following the completion of a Performance Period, the
Committee shall review and certify in writing whether, and to what extent, the
Performance Goals for the Performance Period have been achieved and, if so,
calculate and certify in writing the amount of the Performance Compensation
Awards earned for the period based upon the Performance Formula. The Committee
shall then determine the actual size of each Participant’s Performance
Compensation Award for the Performance Period and, in so doing, may apply
Negative Discretion in accordance with Section 10(d)(iv) hereof, if and when it
deems appropriate.

(iv) Use of Discretion. In determining the actual size of an individual
Performance Compensation Award for a Performance Period, the Committee may
reduce or eliminate the amount of the Performance Compensation Award earned
under the Performance Formula in the

 

13



--------------------------------------------------------------------------------

Performance Period through the use of Negative Discretion if, in its sole
discretion, such reduction or elimination is appropriate. The Committee shall
not have the discretion to (A) grant or provide payment related to a Performance
Compensation Award for a Performance Period if the Performance Goals for such
Performance Period have not been attained or (B) increase a Performance
Compensation Award above the maximum amount payable under Section 10(d)(vi) of
the Plan.

(v) Timing of Award Payments. Unless otherwise provided in an award agreement or
pursuant to an irrevocable deferral election made in compliance with Code
Section 409A, Performance Compensation Awards granted for a Performance Period
shall be paid to Participants as soon as administratively practicable following
completion of the certifications required by this Section 10 but in no event
later than the fifteenth day of the third month following the last day of the
applicable Performance Period.

(vi) Maximum Award Payable. Notwithstanding any provision contained in this Plan
to the contrary, the maximum Performance Compensation Award payable to any one
Participant under the Plan for a single calendar year is subject to the limit in
Section 4(b).

11. Nontransferability of Incentive Awards. Incentive Awards shall not be
transferable unless so provided in the award agreement or an amendment to the
award agreement; provided, however, that no transfer for value or consideration
will be permitted without the prior approval of the Company’s shareholders.
Options and Stock Appreciation Rights which are intended to be exempt under Rule
16b-3 (to the extent required by Rule 16b-3 at the time of grant or amendment of
the award agreement), by their terms, shall not be transferable by the
Participant except by will or by the laws of descent and distribution and shall
be exercisable, during the Participant’s lifetime, only by the Participant or by
his guardian or legal representative.

12. Effective Date of the Plan. This Plan became effective as of October 1,
2002, and was previously amended and restated effective as of June 23, 2009. The
Plan is further amended and restated effective as of June 25, 2012.

13. Termination, Modification, Change. If not sooner terminated by the Board,
this Plan shall terminate at the close of business on June 25, 2022. No
Incentive Awards shall be granted under the Plan after its termination. The
Board may terminate the Plan or may amend the Plan in such respects as it shall
deem advisable; provided that, if and to the extent required by the Code or Rule
16b-3, no change shall be made that increases the total number of shares of
Company Stock reserved for issuance pursuant to Incentive Awards granted under
the Plan (except pursuant to Section 14), expands the class of persons eligible
to receive Incentive Awards, or materially increases the benefits accruing to
Participants under the Plan unless such change is authorized by the shareholders
of the Company. Notwithstanding the foregoing, the Board may unilaterally amend
the Plan and Incentive Awards as it deems appropriate to ensure compliance with
Rule 16b-3 and to cause Incentive Awards to meet the requirements of the Code,
including Code Sections 162(m) and 422, and regulations thereunder. Except as
provided in the preceding sentence, a termination or amendment of the Plan shall
not, without the consent of the Participant, adversely affect a Participant’s
rights under an Incentive Award previously granted to him.

 

14



--------------------------------------------------------------------------------

14. Change in Capital Structure.

(a) In the event of a stock dividend, stock split or combination of shares,
recapitalization, merger in which the Company is the surviving corporation,
reorganization, reincorporation, consolidation, or other change in the Company’s
capital stock without the receipt of consideration by the Company (including,
but not limited to, the creation or issuance to shareholders generally of
rights, options or warrants for the purchase of common stock or preferred stock
of the Company), the number and kind of shares of stock or securities of the
Company to be subject to the Plan and to Incentive Awards then outstanding or to
be granted thereunder, the aggregate and individual maximum number of shares or
securities which may be delivered under the Plan pursuant to Section 4, and the
exercise price and other terms and relevant provisions of Incentive Awards shall
be appropriately adjusted by the Committee, whose determination shall be binding
on all persons; provided, however, that no adjustment of an outstanding Option
or Stock Appreciation Right may be made that would create a deferral of income
or a modification, extension or renewal of such Option or Stock Appreciation
Right under Code Section 409A except as may be permitted in applicable Treasury
Regulations. If the adjustment would produce fractional shares with respect to
any Restricted Award or unexercised Option or Stock Appreciation Right, the
Committee may adjust appropriately the number of shares covered by the Incentive
Award so as to eliminate the fractional shares.

(b) If the Company is a party to a consolidation or merger in which the Company
is not the surviving corporation, a transaction that results in the acquisition
of substantially all of the Company’s outstanding stock by a single person or
entity, or a sale or transfer of substantially all of the Company’s assets, the
Committee may take such actions with respect to outstanding Incentive Awards as
the Committee deems appropriate, subject to any applicable requirements under
Code Section 409A.

(c) Any determination made or action taken under this Section 14 by the
Committee shall be final and conclusive and may be made or taken without the
consent of any Participant.

15. Administration Of The Plan. The Plan shall be administered by a Committee,
which shall be appointed by the Board, consisting of not less than three members
of the Board. Subject to paragraph (f) below, the Committee shall be the
Compensation and Personnel Committee of the Board unless the Board shall appoint
another Committee to administer the Plan. The Committee shall have general
authority to impose any limitation or condition upon an Incentive Award that the
Committee deems appropriate to achieve the objectives of the Incentive Award and
the Plan and, without limitation and in addition to powers set forth elsewhere
in the Plan, shall have the following specific authority:

(a) The Committee shall have the power and complete discretion to determine
(i) which eligible employees and directors shall receive an Incentive Award and
the nature of the Incentive Award, (ii) the number of shares of Company Stock to
be covered by each Incentive Award, (iii) whether Options shall be Incentive
Stock Options or Nonstatutory Stock Options, (iv) when,

 

15



--------------------------------------------------------------------------------

whether and to what extent Stock Appreciation Rights shall be granted in
connection with Options, (v) the Fair Market Value of Company Stock, (vi) the
time or times when an Incentive Award shall be granted, (vii) whether an
Incentive Award shall become vested over a period of time, upon the achievement
of a performance-based vesting condition, and when it shall be fully vested,
(viii) when Options or Stock Appreciation Rights may be exercised, (ix) whether
a Disability exists, (x) the manner in which payment will be made upon the
exercise of Options or Stock Appreciation Rights, (xi) conditions relating to
the length of time before disposition of Company Stock received upon the
exercise of Options or Stock Appreciation Rights is permitted, (xii) whether to
approve a Participant’s election (A) to deliver Company Stock to satisfy
Applicable Withholding Taxes or (B) to have the Company withhold from the shares
to be issued upon the exercise of a Nonstatutory Stock Option or a Stock
Appreciation Right the number of shares necessary to satisfy Applicable
Withholding Taxes, (xiii) the terms and conditions applicable to Restricted
Awards, (xiv) the terms and conditions on which restrictions upon Restricted
Awards shall lapse, (xv) whether an Incentive Award shall be deemed to be a
Performance Compensation Award; (xvi) the Performance Criteria that will be used
to establish Performance Goals; (xvii) whether to accelerate the time at which
any or all restrictions with respect to Restricted Awards will lapse or be
removed, (xviii) notice provisions relating to the sale of Company Stock
acquired under the Plan, and (xix) any additional requirements relating to
Incentive Awards that the Committee deems appropriate. Notwithstanding the
foregoing, no “tandem stock options” (where two stock options are issued
together and the exercise of one option affects the right to exercise the other
option) may be issued in connection with Incentive Stock Options. The Committee
shall have the power to amend the terms of previously granted Incentive Awards
so long as the terms as amended are consistent with the terms of the Plan and
provided that the consent of the Participant is obtained with respect to any
amendment that would be detrimental to the Participant, except that such consent
will not be required if such amendment is for the purpose of complying with Rule
16b-3 or any requirement of the Code applicable to the Incentive Award.

(b) The Committee may adopt rules and regulations for carrying out the Plan. The
interpretation and construction of any provision of the Plan by the Committee
shall be final and conclusive. The Committee may consult with counsel, who may
be counsel to the Company, and shall not incur any liability for any action
taken in good faith in reliance upon the advice of counsel.

(c) A majority of the members of the Committee shall constitute a quorum, and
all actions of the Committee shall be taken by a majority of the members
present. Any action may be taken by a written instrument signed by all of the
members, and any action so taken shall be fully effective as if it had been
taken at a meeting.

(d) The Board from time to time may appoint members previously appointed and may
fill vacancies, however caused, in the Committee. If a Committee of the Board is
appointed to serve as the Committee, such Committee shall have, in connection
with the administration of the Plan, the powers possessed by the Board,
including the power to delegate a subcommittee of the administrative powers the
Committee is authorized to exercise, subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board.

 

16



--------------------------------------------------------------------------------

(e) To the extent permitted by applicable law, the Committee may delegate to one
or more Officers the authority to do one or both of the following: (i) designate
Participants who are not Officers to be recipients of Incentive Awards, and
(ii) determine the number of shares of Company Stock or units to be subject to
such Incentive Awards granted to such Participants; provided, however, that the
Committee’s delegation of this authority shall specify the total number of
shares of Company Stock or units subject to such delegation, and that, in no
event, shall such Officer grant an Incentive Award to himself or herself. All
other terms and conditions of any Incentive Award made pursuant to this
delegation of authority shall be determined by the Committee.

(f) All members of the Committee must be “outside directors” as described in
Code Section 162(m). In addition, all members of the Committee must be
“non-employee directors” as defined in Rule 16b-3.

(g) Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination or exchange of shares), the terms of outstanding
Incentive Awards may not be amended to reduce the exercise price of outstanding
Options or SARs or cancel outstanding Options or SARs in exchange for cash,
other Incentive Awards or Options or SARs with an exercise price that is less
than the exercise price of the original Options or SARs without shareholder
approval.

16. Notice. All notices and other communications required or permitted to be
given under this Plan shall be in writing and shall be deemed to have been duly
given if delivered personally or mailed first class, postage prepaid, as
follows:

(a) If to the Company – at its principal business address to the attention of
the Secretary;

(b) If to any Participant – at the last address of the Participant known to the
sender at the time the notice or other communication is sent.

17. Shareholder Rights. No Participant shall be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares of Company
Stock subject to an Incentive Award unless and until such Participation has
satisfied all requirements under the terms of the Incentive Award.

18. No Employment or Other Service Rights. Nothing in the Plan or any instrument
executed or Incentive Award granted under the Plan shall confer upon any
Participant any right to continue to serve the Company (or a Parent or
Subsidiary of the Company) in the capacity in effect at the time the Incentive
Award was granted or shall affect the right of the Company (or a Parent or
Subsidiary of the Company) to terminate the employment of a Participant with or
without notice and with or without cause.

19. Interpretation. The terms of the Plan shall be governed by the laws of the
Commonwealth of Virginia, without regard to conflict of law provisions at any
jurisdiction. The

 

17



--------------------------------------------------------------------------------

terms of this Plan are subject to all present and future regulations and rulings
of the Secretary of the Treasury or his delegate relating to the qualification
of Incentive Stock Options under the Code. If any provision of the Plan
conflicts with any such regulation or ruling, then that provision of the Plan
shall be void and of no effect. As to all Incentive Stock Options and all
Nonstatutory Stock Options with an exercise price of at least 100% of Fair
Market Value of the Company Stock on the Date of Grant, this Plan shall be
interpreted for such Options to be excluded from applicable employee
remuneration for purposes of Code Section 162(m).

20. Compliance with Code Section 409A. To the extent that amounts payable under
this Plan are subject to Code Section 409A, the Plan and Incentive Awards are
intended to comply with such Code Section 409A and official guidance issued
thereunder. Otherwise, the Plan and Incentive Awards are intended to be exempt
from Code Section 409A. Notwithstanding anything to the contrary, the Plan and
Incentive Awards shall be interpreted, operated and administered in a manner
consistent with these intentions.

21. Compliance with Code Section 162(m). To the extent the Committee issues any
Incentive Award that is intended to be exempt from the deduction limitation of
Section 162(m) of the Code, the Committee may, without shareholder or grantee
approval, amend the Plan or the relevant award agreement retroactively or
prospectively to the extent it determines necessary in order to comply with any
subsequent clarification of Section 162(m) of the Code required to preserve the
Company’s federal income tax deduction for compensation paid pursuant to any
such Incentive Award.

22. Clawback. Notwithstanding any other provisions in this Plan, any Incentive
Award that is subject to recovery under any law, government regulation or stock
exchange listing requirement, will be subject to such deductions and clawback as
may be required to be made pursuant to such law, government regulation or stock
exchange listing requirement (or any policy adopted by the Company pursuant to
any such law, government regulation or stock exchange listing requirement) and
in compliance with Code Section 409A.

IN WITNESS HEREOF, this instrument has been executed as of the 25th day of June,
2012.

 

CARMAX, INC. By:  

/s/ Thomas W. Reedy

  Thomas W. Reedy   Executive Vice President &
Chief Financial Officer

 

18